Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.5 Filed 04/30/21 Page 1 of 7




                                               Antltony G. Forlini
                                                     Mocomb Couniy Clerk
                         Kothy Smitn                     Register of De'eds
                      Chief Depu|y Cled<




                         FILER
        TO:

         FROXit:       h{acomb Counfi Clerk of the Court

         RE:            2021-041220-CD                r6th Circuit Court Case Number

         JUDGE:         James M. Biernat, Jr.


  This is to inform you that the above mentioned case is deerned an e-filing case pursuant to
  AdministrativeOrder No, lzorg-4. it is NIAI{DATORYthat ail further filings in this matter
  are to be filed electronicaliythrough the court's e-filing nebsite at:

                                        http, / / rnifi.le.courts.michigag.gsv

  Registration insfrr.rctions, flling instrrrctions, the administrative order and frequently asked
  questions can be found on the court's rvebsite at:

           htt.tr ; / /circuitcourt. rnacornbgov.        o   rg/CircuitCourt-eFil in gResfrurces

  All parlies must register w'ith the court and opposing parties one e-mail address for service.
  Service will be provided eiectronically to the email address that ),ou provide. A11 parties must
  also register an email address r.r,ith the TruFiiing e-filing system. Each individual is respon-
  sible for the accuracy of the registered email address.

  For Tr-ueFiling technical support, please call r-855-959-8868, or send an email to:

                                             support@truefiJing.com.

  You ale required to sene this notificaticrn on a1l parties when perfecting service on the
  Complaint. Nso, if you have not prer,'iously pro...ided your email address to our office
  when submitting documents for fi}ing, it is now required that you fur-nish it in order for us
  to update our records-

  If .vou need help in subnrltting ]:our filing electronicallr', assistance is available in the Circuit
  Court I.T. f)epa*rnent on the 6th Floor. Cornputers, scanners and staff are available to
  assist you during norrnal business hours B:oo a.nr. to rz:oo p,nr. and 1:3o p.m. to 4:3o p.rr^




                      Couri Section                                   Court Section File Room
            40 Nor:h lv'rcin Sireet, lsi Floor                         40 Norlh L4oin Slreet. Isi Floor
                  Mcuni Clemens, Ml 48043                                Mounl Cleniens. \41 48043
           586-169-535 1, Fox: 586-459-5364                           586-469-5 I 99; Fox: 586-469-5365
                  mocombgov.org/CierkRoD                                moc onrb gor,.orglClerkRoD
              c   oudc lerk@ moc omi--rg ov. org                        filerooln@nrcccrnbgov.org         c:.r7.rr;ro




                                                   EXHIBIT A
        Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.6 Filed 04/30/21 Page 2 of 7




                                                                        Original - Coud                                       2,:d copy - Plaintiff
      Approved SCAO                                                     1st copy - Defendant                                  3rd copy - Relurn
            STATE OF MICHIGAN                                                                                                        CASE NO.
                          JUDICIAL DISTRICT
                                                                            SUMMONS                                2021-4U220-CD
 r    61h                  JUDICII\L CIRCUIT
                           COUNTY PROBATE                                                                          James M. Biernat, Jr.
Court address                                                                                                                                    rt telephone no.
40 N. Main St. Nlt, Clemeus        MI 48043                                                                                                 (586) 469-5208
Plaintiff's name(s), address(es), and telephone no(s)                                                  name(s), address(es), and telephone no(s)
Iiugcue \'lissinne                                                                           I;lcx-N-Cate
                                                                                             5663 East 9 Mile Road
                                                                                             Wan'cn. lvII 480q1



            attorney. bar ro.lddresri:"anA tetaphorre no
Bric l. I;'rankie (P47232)
535 Grisrvold, Ste. I I l-542
Dctrtrit. Ml 47?26
(24ri) 2 r9,9205


Instructtons: Check the items below that apply to you and provide any required infornration. Submit lhis form to lhe court clerk along with your co,nplainl an.j.



Domestic Relations Case
.-.1 firere are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
     family members of the person(s) who are the subject of the complaint.
  'l
i Tnere is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
     the family or family members of the person(s) wno are the subject of the complaint, I have separately filed a completed
     confidential case inventory (form MC 21) listing ihose cases.
r -l lt is unknown if there are pending or resolved cases within the jurisdiction of ihe farnily division of the circuit court involving
     the family or family members of the person(s) who are the subject of the complaint.

Civil Case
---l    This is a business case in which all or part of the action includes a business or commerciai dispute under MCL 600.8035.
i--   l trlOHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
    the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
i" I   tfrere is no other pending or resolved civii action arising out of the same transaction or occurrence as allegedin the
    complaint.
r-i A civil action between these parlies or other pariies arising oui of the transaction or occurrence alleged in the complaint has

       been previously fileci   irr fl   this   cou(,    i                                                                                        Court, where

       it was given case number                                             and assigned to Judge

       The action [-l remains i-"i is no         tonger      pending.

Surnmons seclion completed by court clerk.                                @l
NOTICE TO THE DEFENDANT: ln the name of the people of the State of Michigan you are notified:
1 You are being sued.
2 YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer                 court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   sewed outside this state).
3. lf you do not answer or take other aclion within the time allowed, judgment may be entered against you for the relief
       demanded in the complaint
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
       to help you fully participate in court proceedings, please contact the court inlf ediately 10 make arrangements
 ssue dale                            Expiration date'
                      o4-42-21                               07-02-21
'This sumrnons is invalid uniess served on o[ t]efore its expiration date        docrimenl       t                    of lhe court
                                                                                                                                                                 c4/0. /2021
Mc     01 1srrsl SUMMONS                                                                       MCR                  1C2(B), MCR   2103. MCR 2.104, MCR 2.105




                                                                        EXHIBIT A
    Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.7 Filed 04/30/21 Page 3 of 7



                                                                                                                             SUMMONS
                                                                                                                 Case No.
                                                                Eooi--g55E5rc.]
TO PROCESS SERVER: You are to serve the summons and complaint not later than g1 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. lf you are unable to
complete service you must return this original and all copies to the court clerk.

                                               CERTIFICATE   / AFFID                                           RVICE
                    I.] OrrICrN        CERTIFICATE                            OR                     l -l arrrolvtr oF PRocESS SERVER
I certify ihat I am a sheriff, deputy sheriff, bailiff, appointed                          Being first duly sworn, I state that I am a legally
court officer, or attorney for a party (MCR 2.104tAjl2l),                                  adult, and I anr not a party or an officer of a corporate
and that: (notarization not required)                                                      party (MCR 2,103[A]), and that: (notarization required)

l-., I served personally a copy of the summons ancl conrplaint,
t,, I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaini,

together with
                List all documents served vuith the summons arid complaini

                                                                                                                                   on the defendant(s):

Defendant's nanre                                     Con)plete address(es) of service                                                 date. tirne

                -




i l t trave personally   attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
    and have been unable to              te service.
                                                                address(es)




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my infornration, knorvledge, and belief.
Service fee            l\,4iles   traveled Fee                                     Signature
$                                         ls
lncorrect address fee Miles traveled Fee                 TOTAL FEE                 Name (type or print)
S                                         ls             $
                                                                                   Tifle

Subscribed and sworn to before nre on                                                                                                 County, Michigan.

My commission expires:                                             Signature
                                                                                     Deputy court clerk/Notary public
                         -
Notary public, State of Michigan, County of

                                                       iAe
I acknowledge that I have received service of the sumrnons and complaint, together with
                                                                                                                    Ailachments

                                                                  Day, date, tirne

                                                                       on behalf of
Signatule




                                                                   EXHIBIT A
Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.8 Filed 04/30/21 Page 4 of 7




                                           STATE OF MICHIGAN


                          IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB




  EUGENE MISSINNE,                                                                    Case No. 2021   -001220-CD

         Plaintiff,                                                                   Hon.   James M. Biernat, Jr.


  FLEX-N-GATE,



         Defendant.


  ERIC r. FRANKTE (P47232)
  Attorney for Plaintiff
  535 Griswold, Suite lLt-542
  Detroit, M148226
  (248) 219-920s




                                                    COMPLAINT

                         There is no clvil action between these parties arising
                         out of the same transaction or occurrence as alleged
                         in this Court. There is also no disnrlssed or closed civil
                         between these parties arising out of the same transaction
                         or occurrence as alleged in this Complaint that was
                         brought in this Court.

                                  I.   PARTIES, JURISDICTION AND VENUE.


         1. At all times relevant to this Compiaint Plaintiff Eugene Missinne ("Plaintlff') was a resident of

  Roseville, County of Macomb, State of Michigan.

         2. Defendant Flex-N-Gate, ("Defendant")     is a domestic   limited liability company duly organized

  under the laws of the State of Michigan, doing business at 5663 East 9 Mile Road, City of Warren,

  County of Macomb, State of Michigan.




                                              EXHIBIT A
Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.9 Filed 04/30/21 Page 5 of 7




           3. This Court has jurisdiction over this matter pursuant to MCL 37.1606 and MCL 600.605

   because this claim is based on the Michigan Persons with Disabilities Civil Rights Act and the amount in


   controversy exceeds S25,000.00, exclusive of costs, interest and attorney's fees.

          4. Venue is proper in this Court pursuant to MCL 37.1606-

                                               II,   GENERAL ALLEGAT]ONS.


          5, Plaintiff re-alleges and restates all of the preceding paragraphs   as if fully set   forth herein.

           6. Plaintiff was hired by Defendant       as a temporary dock auditor on September 1, 2020. On

   March 22,2027, Plaintiff was hired as full-time dock auditoron March 22,202L.

           7. At all times relevant to this Complaint, Plaintiff has exceeded Defendant's employment

   expectations for him.

           8.   On or about March 23,2019, Plaintiff was brutally assaulted by his immediate supervisor

   Kenneth Lee ("Lee") without any provocation by or involvement with Plaintiff.

           10. After Lee's assault, Plaintiff was treated for his work related injuries at Ascension Macomb

   Oakland Hospital and then brought back to work.

           11. When Plaintiff returned to work he filled out an incident statement at the request of

   Defendant's HR Manager Mareeca Jordan ("Jordan").

           12. Plaintiff asked iordan when he was going to be able to come back to work to which Jordan

   responded "when the investigation is done."

           1.3. Plaintiff also asked Jordan if he would be paid while he was off of work, to which Jordan

   responded "l don't believe so."

           14. Plaintiff was then sent home before his shift ended on March 23,2027.

           15. On March 26,202L, Defendant, by Jordan, termlnated Plaintiff based on the false

   allegations that his conduct on March 23,2021somehow invited Lee's brutal assault,

                                     III.   COUNT I-VIOLATIONS OF MPDCRA.




                                                     EXHIBIT A
Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.10 Filed 04/30/21 Page 6 of 7




          16. Plaintiff re-alleges and restates allof the preceding paragraphs as if fultysetforth herein.

          17. Plaintiff   is   qualified under and is disabled within the meaning of the Michigan Persons with

  Disabilities Civil Rights Act ("MPDCRA"), MCL 37.!1,0L et seq.

          18. Defendant has violated the MPDCRA by not providing Plaintiff with reasonable

  accommodations and by terminatlng him because of his request for reasonable accommodations.

                                IV. COUNT II.WORKERS'     COMPENSATION RETALIATION.

          19. Plaintiff re-alleges and restates allof the preceding paragraphs as if fully set forth herein.

          20. Plaintiff has specifically requested that Defendant grant him benefits under the Michigan

  Workers' Disability Compensation Act.

          21. ln retaliation for Plaintiff's requests for Workers' Disability Compensation benefits,

  Defenda nt terminated him.

          22. MCL 418.301(11) prohibits Defendant from discriminating against an employee such as

  Plaintiff for excrcising rights under the Michigan Workers' Disability Compensation Act.

                                                V.   RELIEF REQUESTED.


          WHEREFORE, Plaintiff respectfully requests that this Court award him damages in any amount in

  excess of $25,000.00, including lost wages, lost benefits, and damages for emotional and mental

  distress, that are appropriate.

                                                                         Respectfu I Iy su bmitted,




  Date: April 2,20?1                                                     By   :   lslEric l. Frankie
                                                                                  Eric l. Frankie (P472321
                                                                                  Attorney for Plaintiff
                                                                                  535 Griswold, Suite 1Lt-542
                                                                                  Detroit, M|48226
                                                                                  12481 279-920s




                                                     EXHIBIT A
Case 2:21-cv-10981-VAR-CI ECF No. 1-1, PageID.11 Filed 04/30/21 Page 7 of 7




                                             STATE OF MICHIGAN


                             IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB




  EUGENE MISSINNE,                                                               Case      No, 2021-001220-CD

          Pla   intiff,                                                           non. James M. Biernat, Jr.



  FLEX-N-GATE,



          Defenda nt,



  ER|C r. FRANKTE     l?47232)
  Attorney for Plaintiff
  535 Griswold, Suite 1,tL-542
  Detroit, M|48226
  (248) 219-e20s




                                             JURY DEMAN.D

          NOW COMES Plaintiff Eugene Missinne by and through his attorney, Eric L Frankie, and

  demands a trial by jury on all issues so triable.

                                                                 Respectfully submitted,




  Date: April 2,2A21                                             By:    /s/Eric t. Frankie
                                                                         Eric l. Frankie   Pa7B2)
                                                                        Attorney for Plaintiff
                                                                        535 Griswold, Suite tt1,-542
                                                                        Detroit, M!48226
                                                                         (248\ 219-s2os




                                                  EXHIBIT A
